of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTIONN
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4 and 16-17, drawn to including an optical component using a capillary type lens array composed of plural graded index lenses each of which is surrounded with glass in all circumferential directions, 
wherein a refractive index distribution constant of the plurality of graded index lenses at one end of the optical component in an optical axis direction of the graded index lens is smaller than a refractive index distribution constant of the plurality of graded index lenses at other end of the optical component in the optical axis direction of the graded index lens, classified in G02B 6/32.
II. Claims 5-13, drawn to an optical component using a capillary type lens array composed of plural graded index lenses each of which is surrounded with glass in all circumferential directions, wherein a plurality of capillary type lens arrays is connected in the optical axis direction of the graded index lens, at a connection plane of a first capillary type lens array and a second capillary type lens array that are connected to each other among the plurality of capillary type lens arrays, an end face of each graded index lens provided in the first capillary type lens array and an end face of each graded index lens provided in the second capillary type lens array are connected to each other, a refractive index distribution constant of a graded index lens provided in the first capillary type lens array disposed on side of the one end of the optical 5component is , classified in G02B 6/12, G02B 3/0016.
III. Claims 14 and 15, drawn to a method of manufacturing an optical component, the optical component being manufactured by connecting a plurality of capillary type lens arrays in which a plural graded index lenses each of which is surrounded with glass in all circumferential directions, the method comprising: a melt-drawing step of manufacturing the plurality of capillary type lens by melt-drawing a rod of glass in which a graded index lens is disposed for each of individual capillary type lens arrays, wherein a refractive index distribution constant of each of graded index lenses provided in the capillary type lens arrays is equal 8within a common capillary type lens array and differs for each of the capillary type lens arrays, outer shapes of the capillary type lens arrays at a cross section perpendicular to an optical axis direction of the graded index lens are equal for each of the capillary type lens arrays, and each of the graded index lenses provided in the capillary type lens arrays is disposed at a predetermined position with the outer shapes as a reference, and has a predetermined length for each of the capillary type lens arrays; and a connecting step of connecting each of the graded index lenses provided in the capillary type lens arrays by connecting the capillary type lens arrays in an optical axis direction of the graded index lens so that the outer shapes of the capillary type lens arrays coincide, wherein in the melt-drawing step, a notch is provided at a predetermined common position on an outer periphery of a glass of the plurality of capillary type lens arrays, and in the connecting step, the capillary type lens arrays are connected in an optical axis direction of the graded index lens so that the outer shapes of the capillary type lens array and the notch coincide, classified in G02B 3/0087.
The inventions are independent or distinct, each from the other because:
II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because invention II can be made having a refractive index distribution constant of the plurality of graded index lenses at one end of the optical component in an optical axis direction of the graded index lens to be the same or larger than a refractive index distribution constant of the plurality of graded index lenses at other end of the optical component in the optical axis direction of the graded index lens, than to be smaller as claimed. The subcombination has separate utility such as an optical coupler in a  communication device such as a transceiver. 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I-II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case invention I can be made using different method and/or process steps of making such as through method of nano-printing and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



 
This application contains claims directed to the following patentably distinct species
The species are depicted in the drawings and specified as follows:          
Applicant to elect one of the following configuration of the optical component as follows:
 1) Fig. 2
2) Fig. 3
3) Fig. 4
Applicant also to elect one of the following refractive index distribution example of a graded index lens as follows:
A) Fig. 5
B) Fig. 6
C) Fig. 7
D) Fig. 8
             Applicant additionally to elect one of the following cross-sectional shape of the optical component with a number of graded index lenses

One of figures of 9a or 9b or 9c or 9d or 10a or 10b or 10c or 10d
 
The species are independent or distinct because Under ¶ 8.01, the species are independent or distinct because under ¶ 8.01 cited species/embodiments as depicted in the figures and/or specified in the specification disclosed the different species have mutually exclusive characteristics for each identified species.  
In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883